Citation Nr: 0829187	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-38 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In that decision, the RO granted service 
connection for hypertension and assigned a 0 percent (non-
compensable) evaluation, effective August 25, 2006; and 
granted an increased 10 percent evaluation for residuals of a 
left ankle sprain, effective August 25, 2006.  In a 
subsequent September 2007 rating decision, the RO granted an 
increased 10 percent evaluation for hypertension, effective 
August 25, 2006.

The veteran testified at a June 2008 Board hearing; the 
hearing transcript has been associated with the claims file.  

During the June 2008 Board hearing, the veteran indicated 
that she had low back and right leg disabilities secondary to 
a service-connected disability.  The issues of entitlement to 
service connection for a low back disability and right leg 
disability, to include as secondary to a service-connected 
disability, are not currently on appeal and are referred to 
the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  

During a June 2008 Board hearing, the veteran and her 
representative contended that a March 2003 VA examination for 
the evaluation of hypertension was inadequate for rating 
purposes, noting that only one blood pressure reading was 
taken during that examination.  The veteran's representative 
requested that the veteran be afforded a new VA examination, 
which includes at least three separate blood pressure 
readings.  The Board notes that VA, for rating purposes, 
requires that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days; the term hypertension means that 
the diastolic pressure is predominately 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).  The veteran's March 2003 VA examination primarily 
addressed the issue of service connection for hypertension.  
The examiner described findings from the medical record, 
including multiple blood pressure readings taken on at least 
three different days, in confirming the veteran's diagnosis 
of hypertension, in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  However, only one blood pressure 
reading taken at the time of the examination.  In order to 
provide the veteran with every benefit of the doubt, the 
Board finds that remand for an additional VA examination for 
rating purposes, which includes three separate blood pressure 
readings, is necessary in this case.  

During the June 2008 Board hearing, the veteran's 
representative also requested additional consideration for 
the veteran's service-connected left ankle disability under 
other Diagnostic Codes pertaining to the ankle.  The Board 
notes that a September 2007 Statement of the Case apprised 
the veteran of the regulations under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5271, pertaining to ankylosis of 
the ankle and limitation of motion of the ankle.  As the 
veteran's representative has requested consideration under 
other Diagnostic Codes pertaining to the ankle, the RO should 
issue a Supplemental Statement of the Case, which (1) informs 
the veteran and her representative of the rating criteria 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 
5274, and (2) evaluates the veteran's left ankle disability 
with consideration for all potentially applicable Diagnostic 
Codes pertaining to the ankle, Diagnostic Codes 5270 through 
5274.  The Board further notes that the veteran has submitted 
additional medical and lay evidence in support of her claim.  
The Supplemental Statement of the Case should address any 
additional evidence received.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination(s) within the appropriate 
specialty to address the current severity 
of her service-connected hypertension.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Examination 
should include at least three separate 
blood pressure readings for rating 
purposes.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

With respect to the veteran's claim for 
an increased evaluation for residuals of 
a left ankle sprain, the RO should review 
any additional medical and lay evidence 
that has been submitted by the veteran.  
The supplemental statement of the case 
should include a summary of all pertinent 
evidence and legal authority, including 
citations to Diagnostic Codes 5272, 5273, 
and 5274.  See 38 C.F.R. § 4.71a (2007).  
The RO should evaluate the veteran's left 
ankle disability with consideration for 
all potentially applicable Diagnostic 
Codes pertaining to the ankle, Diagnostic 
Codes 5270 through 5274.  Id.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John Kitlas 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
